Case: 20-60465   Document: 00515796920     Page: 1    Date Filed: 03/25/2021




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                            March 25, 2021
                            No. 20-60465
                                                             Lyle W. Cayce
                                                                  Clerk
   Jeffrey K. Davis,

                                                     Plaintiff—Appellant,

                                versus

   United States Marshals Service, an Agency of the United States
   of America; United States Department of Justice, an Agency of
   the United States of America, both by and through Loretta
   Lynch, the Attorney General of the United States of America;
   Metropolitan Security Services, Incorporated, doing
   business as Walden Security; Thomas Wight; David
   Harlow,

                                                 Defendants—Appellees,

                        consolidated with

                          _____________

                           No. 20-60507
                          _____________


   Jeffrey K. Davis,

                                                     Plaintiff—Appellant,

                                versus
Case: 20-60465      Document: 00515796920         Page: 2     Date Filed: 03/25/2021




   United States Marshals Service, an Agency of the United States
   of America; United States Department of Justice, an Agency of
   the United States of America; Metropolitan Security Services,
   Incorporated, doing business as Walden Security,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:16-CV-300


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jeffrey Davis was offered a position as a district supervisor under a
   court security contract between the United States Marshals Service and
   Metropolitan Security Services d/b/a Walden Security. Davis brought a
   claim against the Department of Justice, United States Marshals Service,
   Metropolitan Security Systems, Inc., and two United States Marshals
   Service employees in their individual capacity for alleged denial of due
   process, breach of contract, and violation of rights under the Whistleblower
   Act after his contingent offer of employment was withdrawn. The district
   court dismissed the case. We vacate and remand with instructions to dismiss
   Davis’s breach-of-contract claim against the Federal Defendants for lack of
   jurisdiction, and affirm the district court’s dismissal of Davis’s other claims.
                       I. Background and Procedural History
          Jeffrey K. Davis (Davis) is a former employee of the United States
   Marshals Service (Marshals Service). He began working for the Marshals


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-60465       Document: 00515796920        Page: 3    Date Filed: 03/25/2021




                                    No. 20-60465
                                  c/w No. 20-60507

   Service in 1991. From 1998 to 2003, Davis was assigned as the Contracting
   Officer’s Technical Representative with oversight responsibilities for the
   Court Security Officers program in the U.S. District Court for the Northern
   District of Mississippi. Davis served in various non-supervisory positions in
   the Northern District of Mississippi, until the last three years of his service
   with the Marshals Service when he transferred to serve as the Operations
   Supervisor for the Memphis, Tennessee office. In June or July 2011, Davis
   received written notification that he had been deemed “suitable” for
   continued employment. Davis’s suitability determination was to remain
   effective for five years. He retired in good standing with top secret security
   clearance in January 2013.
          While employed by the Marshals Service, Davis lodged various
   complaints, first raising contract violations, and subsequently claiming
   retaliation by Chief Deputy Marshal Kelly York for having made those
   complaints. According to Davis, all grievances were resolved in his favor.
   Despite these complaints, Davis continued his employment with the
   Marshals Service and was later promoted.
          Three years after retiring from the Marshals Service, Davis was
   approached by Marshals Service officials from the Northern District of
   Mississippi to inquire whether he was interested in the District Supervisor
   position, which was staffed under the Marshals Service’s court security
   agreement with Walden Security (Walden). Walden is a private security
   company that contracts with the Marshals Service to provide court security
   personnel as deputized Special U.S. Marshals. Walden provides these
   services under a written contract between Walden and the Marshals Service
   (the “Walden Contract”). The Walden Contract requires Walden to: (1)
   interview applicants, (2) conduct preliminary background checks, and (3)
   certify that the selected candidate meets the Marshals Service’s job
   qualifications.



                                         3
Case: 20-60465      Document: 00515796920          Page: 4     Date Filed: 03/25/2021




                                     No. 20-60465
                                   c/w No. 20-60507

          On December 29, 2015, Walden indicated its intent to offer Davis a
   position, “contingent upon approval from the [Marshals Service].” Davis
   alleges that Walden informed him that he had been approved by the Marshals
   Service and allowed Davis to begin his contingent employment on January 5,
   2016, so that he could receive training from the retiring district supervisor.
   On January 7, 2016, however, Davis was informed by Mark Mancuso of
   Walden that the company had received notice from the Marshals Service that
   Davis was to be suspended from the contract. Walden employees told Davis
   that the “the Acting Director of the [Marshals Service], David Harlow, or
   the Office of General Counsel, informed Walden to ‘suspend’ Davis from
   the contract” and that “Acting Assistant Director of Judicial Security Tom
   Wight” had told Walden that Walden Security could find a more qualified
   candidate for the position, but refused to give any further information.
          After being notified of Walden’s non-employment decision, Davis
   filed a complaint with the Office of Special Counsel (OSC), alleging the
   Marshals Service retaliated against him for his prior whistleblowing
   activities. The OSC dismissed Davis’s complaint because the OSC does
   “not have investigative jurisdiction over complaints filed by contract
   employees.” Davis appealed the dismissal to the Merit System Protection
   Board (MSPB), which concluded that it had no jurisdiction because Davis
   was not an applicant for a position at a federal agency within the meaning of
   the federal whistleblower statute on which Davis relied. Davis was informed
   he had 30 days to file a petition of review of this decision by the United States
   Court of Appeals for the Federal Circuit. Davis did not file a request for
   review by the Federal Circuit, but asserts he was not required to do so.
          On December 28, 2016, Davis filed this action in the Northern District
   of Mississippi against the Marshals Service, the Department of Justice (DOJ)
   (collectively, “Federal Defendants”), David Harlow and Thomas Wight
   (collectively, “Individual Defendants”), and Walden. He alleged a denial of



                                          4
Case: 20-60465     Document: 00515796920        Page: 5    Date Filed: 03/25/2021




                                   No. 20-60465
                                 c/w No. 20-60507

   due process under Bivens v. Six Unknown Named Agents of Federal Bureau of
   Narcotics, 403 U.S. 388 (1971) against the individually-named defendants, a
   breach of contract by Walden, and a breach of contract claim and a claim
   under the Whistleblower Protection Act of 1989, 5 U.S.C. § 2302(b)(8),
   against the Federal Defendants. He sought reinstatement, $500,000 in
   damages, and attorney’s fees and costs.
         On May 1, 2018, the district court dismissed Davis’s suit with
   prejudice as to the Federal Defendants and Individual Defendants for failure
   to state a claim. After the Federal Defendants and Individual Defendants
   were dismissed and the only remaining claim was against Walden for breach
   of contract, Davis sought discovery from the Federal Defendants.         In
   response to Davis’s request under United States ex rel. Touhy v. Ragen, 340
   U.S. 462 (1951), the Marshals Service provided all of its personnel
   documents pertaining to Davis while he was employed by the Marshals
   Service, as well as the pertinent communications between the Marshals
   Service and Walden. Davis next filed a motion to compel a Rule 30(b)(6)
   deposition of the Marshals Service.
         On July 17, 2019, the district court denied Davis’s motion to compel,
   concluding that the internal reasoning behind the Marshals Service’s
   communications to Walden was not relevant to Davis’s breach of contract
   claims against Walden for terminating him after receiving those
   communications.
         On January 27, 2020, Walden filed its motion for summary judgment
   and memorandum in support. Davis responded to the motion and Walden
   replied. On April 23, 2020, the district court granted Walden’s motion for
   summary judgment and entered final judgment. Davis appeals several of the
   district court’s judgments—the motions to dismiss, the motion to compel,
   and the motion for summary judgment.




                                         5
Case: 20-60465      Document: 00515796920         Page: 6    Date Filed: 03/25/2021




                                    No. 20-60465
                                  c/w No. 20-60507

                            II. Government Defendants
          Davis first argues the district court erred in dismissing his claims
   against Federal Defendants and Individual Defendants under Rule 12(b)(6)
   for failing to state a claim. We review the district court’s grant of a motion
   to dismiss de novo. See Budhathoki v. Nielsen, 898 F.3d 504, 507 (5th Cir.
   2018). Rule 8(a)(2) of the Federal Rules of Civil Procedure provides, in a
   general way, the applicable standard of pleading. It requires that a complaint
   contain “a short and plain statement of the claim showing that the pleader is
   entitled to relief,” FED. R. CIV. P. 8(a)(2), “in order to ‘give the defendant
   fair notice of what the … claim is and the grounds upon which it rests,’” Bell
   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355
   U.S. 41, 47 (1957)). Although a complaint need not contain detailed factual
   allegations, the “showing” contemplated by Rule 8 requires the plaintiff to
   do more than simply allege legal conclusions or recite the elements of a cause
   of action. Twombly, 550 U.S. at 555.
          A. Federal Defendants
          The district court dismissed the claims against Federal Defendants
   after finding that “Davis [was] not a party to the contract. Nor can he be
   considered a third-party beneficiary who would be entitled to enforce the
   contract, as the background investigation provisions are clearly not a promise
   made for Davis’ benefit.” Davis asserts the Walden Contract conferred
   procedural rights to Davis in the event of the Marshals Service’s unsuitability
   determination. For the purposes of his employment with Walden, Davis
   argues, the Marshals Service was a joint employer based on its degree of
   control over Walden’s employees and he was a third-party beneficiary under
   the Walden Contract. While Davis concedes that his employment as District
   Supervisor does not meet the technical definition of “covered position” set




                                          6
Case: 20-60465        Document: 00515796920           Page: 7      Date Filed: 03/25/2021




                                         No. 20-60465
                                       c/w No. 20-60507

   forth in 5 U.S.C. § 2302(a)(2)(B), he argues that he should be able to proceed
   with his claim to “comport with the meaning and spirit of the Act.”
                    1. Subject Matter Jurisdiction
          Davis’s breach-of-contract claim raises a jurisdictional issue. For a
   cause of action to proceed against the United States and its agencies or
   officials in their official capacities, there must be a clear waiver of sovereign
   immunity, or the court lacks subject matter jurisdiction. See United States v.
   Sherwood, 312 U.S. 584, 586 (1941). Claims against the Government based in
   contract are within the exclusive jurisdiction of the Court of Federal Claims
   pursuant to the Tucker Act, 28 U.S.C. § 1491(a)(1). U.S. Marine, Inc. v.
   United States, 478 F. App’x 106, 108 (5th Cir. 2012).
          Davis’s complaint with the OSC was dismissed for lack of jurisdiction
   as a contract employee. Davis appealed the dismissal to the MSPB, which
   came to the same conclusion. Appellate jurisdiction over an adverse decision
   by the agency board is vested exclusively with the United States Court of
   Appeals    for     the    Federal     Circuit.         41   U.S.C.   §   7107(a)(1);
   28 U.S.C. § 1295(a)(10). Alternatively, after an initial adverse decision by
   the contracting official, the contractor may seek de novo review in the Court
   of Federal Claims, with appellate review in the Federal Circuit. 28 U.S.C. §
   1295(a)(3). Davis did not appeal that decision to either this Court or the
   Federal Circuit, as required by 5 U.S.C. § 7703(b)(1)(A).
          Davis asserts that the Tucker Act, 28 U.S.C. § 1346(a), provides that
   the district courts have subject matter jurisdiction over claims brought
   against the United States founded on express or implied contracts, and in
   support cites Awad v. United States, 2001 U.S. Dist. LEXIS 8989 (N.D. Miss.
   2001) (Apr. 27, 2001). But Awad, unlike Davis, was directly contracting with
   the federal government. The Tucker Act, which waives the immunity of the
   United States for certain damages suits in the Court of Federal Claims, does




                                              7
Case: 20-60465      Document: 00515796920          Page: 8     Date Filed: 03/25/2021




                                      No. 20-60465
                                    c/w No. 20-60507

   not create substantive rights, and a plaintiff relying on the Tucker Act must
   premise his damages action on other sources of law, like statutes or contracts.
   28 U.S.C. § 1491(a)(1); Maine Cmty. Health Options v. United States, 140 S.
   Ct. 1308 (2020).
          This court has previously examined a similar argument with a plaintiff
   attempting to invoke a statute implicated in her contract with a government
   agency (Title VII in her settlement agreement with her employment agency).
   See Charles v. McHugh, 613 F. App’x. 330, 332 (5th Cir. 2015). We held that
   her claims were not Title VII claims, but contractual claims, and dismissed
   the contract claim against the government agency for lack of jurisdiction.
   Congress’s waiver of sovereign immunity for another statute could not
   confer jurisdiction on the contract case, and the plaintiff had no basis to
   enforce her contract with a government agency. Id.
          Davis further argues that Federal Defendants are incorrect that the
   Contract Disputes Act of 1978 (CDA), 41 U.S.C. § 7101 et seq., applies to his
   breach of contract claim because Davis is not a “contractor” within the
   meaning of the Act. The Walden Contract is a federal contract between the
   United States and a government contractor for services. State law or a
   contract with a third party does not convey jurisdiction to sue the United
   States, because the right “can be acquired only by the specific consent of
   Congress,” which is not present in this case. United States. v. Transocean Air
   Lines, Inc., 386 F.2d 79, 81 (5th Cir. 1967) (denying jurisdiction for a suit
   against the U.S. government by third-party attorneys with a right to a portion
   of a government contractor’s claim against the United States, based on
   sovereign immunity).
          The    CDA      applies    to    “express    or    implied”   contracts,
   41 U.S.C. § 7102(a), and establishes a multi-tiered administrative review
   process. Congress expressly limited potential relief to “a party to a Federal




                                           8
Case: 20-60465      Document: 00515796920         Page: 9     Date Filed: 03/25/2021




                                    No. 20-60465
                                  c/w No. 20-60507

   Government contract other than the Federal Government.” 41 U.S.C. §
   7101(7). Davis’s invocation of the Tucker Act does not confer jurisdiction
   over his breach of contract claim in light of the administrative and judicial
   scheme to resolve disputes between contractors and the federal government
   in the CDA, which imposes particular jurisdictional limitations upon suits
   involving government contracts for the performance of services.
          Our sister circuit recently analyzed a factually similar case.        In
   Atterbury, a former employee of a private security contractor brought an
   action against the Marshals Service and a contracting officer regarding the
   Marshals Service’s removal of the employee from a court security program,
   in which he served as a court security officer, which led to termination of his
   employment. Atterbury v. U.S. Marshals Serv., 805 F.3d 398 (2d Cir. 2015).
   Davis, like Atterbury, is not in privity with the United States. In its holding,
   the Second Circuit found that the provisions of the CDA apply only to
   contractors; i.e., a party to a federal government contract other than the
   federal government. 41 U.S.C. § 7101(7). Id. We agree.
          The CDA exclusively governs government contracts and government
   contract disputes and, when the CDA applies, it provides “the exclusive
   mechanism for dispute resolution.” Tex. Health Choice, L.C. v. Office of Pers.
   Mgmt., 400 F.3d 895, 898-99 (Fed. Cir. 2005). Further, the CDA does not
   permit appeals by anyone who is not a party to a Government contract other
   than the Government. Winter v. FloorPro, Inc., 570 F.3d 1367, 1371 (Fed. Cir.
   2009). Because Davis has not demonstrated his standing to enforce the terms




                                          9
Case: 20-60465         Document: 00515796920             Page: 10        Date Filed: 03/25/2021




                                            No. 20-60465
                                          c/w No. 20-60507

   of the Walden Contract, we vacate and remand with instructions to the
   district court to dismiss Davis’s breach-of-contract claim without prejudice. 1
                     2. Whistleblower Protection Act of 1989
           Davis concedes that his employment as district supervisor does not
   meet        the    definition     of      “covered        position”     set     forth     in
   5 U.S.C. § 2302(a)(2)(B), but argues he should be allowed to proceed with
   his claim “to comport with the spirit and meaning of the Act.” Davis cites
   no legal authority for this court to go beyond the clear intent of Congress to
   define a ‘covered position’ under 5 U.S.C. § 2302(a)(2)(B).
           We review questions of statutory interpretation de novo. In re Glenn,
   900 F.3d 187, 189 (5th Cir. 2018). The ordinary-meaning rule is the most
   fundamental semantic rule of interpretation. A. Scalia & B. Garner, Reading
   Law: The Interpretation of Legal Texts 69 (2012). “The task of statutory
   interpretation begins and, if possible, ends with the language of the statute.”
   Trout Point Lodge, Ltd. v. Handshoe, 729 F.3d 481, 486 (5th Cir. 2013).
   “When the language is plain, we ‘must enforce the statute’s plain meaning,
   unless absurd.’” Id. (quoting In re Nowlin, 576 F.3d 258, 261–62 (5th Cir.
   2009)); see also BedRoc Ltd. v. United States, 541 U.S. 176, 183 (2004) (“The
   preeminent canon of statutory interpretation requires [the court] to
   ‘presume that [the] legislature says in a statute what it means and means in a
   statute what it says there.’” (quoting Conn. Nat’l Bank v. Germain, 503 U.S.
   249, 253–54 (1992)). Because Davis is not covered under the statute, we
   affirm dismissal of this claim.
           B. Individual Defendants


           1
            We must always be sure of our appellate jurisdiction and, if there is doubt, we
   must address it, sua sponte if necessary. In re Cortez, 457 F.3d 448 (5th Cir. 2006) (quoting
   In re Chunn, 106 F.3d 1239, 1241 (5th Cir.1997)).




                                                10
Case: 20-60465        Document: 00515796920               Page: 11        Date Filed: 03/25/2021




                                          No. 20-60465
                                        c/w No. 20-60507

           Next, Davis argues the district court erred in dismissing Davis’s due
   process claim against Harlow and Wight. Davis’s claim that he was denied
   Fifth and Fourteenth Amendment due process rights is brought pursuant to
   42 U.S.C. § 1983 and Bivens. The district court found that Davis failed to
   state a claim against the Individual Defendants and that Section 1983 cannot
   serve as a basis for Davis’s constitutional claims against the Individual
   Defendants. Section 1983 only applies to state actors. Davis concedes his
   Section 1983 claim and is no longer pursuing this claim because there are no
   state actors involved. As for Bivens, Davis has conceded that his claim
   “should be dismissed.” 2
                                     III. Discovery Ruling
           Davis next argues that the district court abused its discretion by
   denying his motion to compel the DOJ to comply with a Rule 45 subpoena.
   The denial of this motion was made after the district court had dismissed the


           2
              The Supreme Court has admonished the courts to exercise caution in the
   disfavored judicial activity of extending Bivens to any new set of facts. See Cantú v. Moody,
   933 F.3d 414, 421-22 (5th Cir. 2019) (citing Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017)).
   Davis argues that his case is analogous with the claims raised in Davis v. Passman, 442 U.S.
   228 (1979). In Passman, the equal protection component of the due process clause
   conferred on a female congressional staff member a federal constitutional right, personal to
   her, to be free from gender-based discrimination which was not substantially related to the
   achievement of an important governmental objective. Id. Davis asserts, under Passman,
   that he is not a “new category of defendant” nor would this case be a “new context” in
   applying Bivens.
            Davis’s claim would present a new Bivens context, despite the caution expressed
   in Cantú. “[T]he existence of a statutory scheme” governing breach of contract claims
   against the United States and for claims of reprisal in limited circumstances is, itself, a
   special factor counseling against recognizing an implied right under Bivens to sue individual
   officers. See Cantú, 933 F.3d at 423; Ziglar, 137 S. Ct. at 1858 (noting “that alone may limit
   the power of the Judiciary to infer a new Bivens cause of action”). That Congress has
   chosen not to provide a Bivens-type remedy against individuals in this highly regulated
   context weighs heavily against implying such a remedy here. Accordingly, Davis’s claims
   against Individual Defendants were properly dismissed.




                                                 11
Case: 20-60465     Document: 00515796920           Page: 12     Date Filed: 03/25/2021




                                     No. 20-60465
                                   c/w No. 20-60507

   Federal Defendants and Individual Defendants from the case, leaving only
   the breach-of-contract claim against Walden remaining. We review the denial
   of a motion to compel discovery for abuse of discretion, Barrett v. Indep.
   Order of Foresters, 625 F.2d 73, 75 (5th Cir. 1980), mindful that a district court
   is afforded “broad discretion when deciding discovery matters.” Crosby v.
   La. Health Serv. & Indem. Co., 647 F.3d 258, 261 (5th Cir. 2011).
          After dismissal, the only remaining claim was whether Walden had
   breached any contractual relationship with Davis.            Davis contends a
   deposition of the DOJ is the only means by which he can discover why he was
   found unsuitable. Davis sought to “obtain information concerning why the
   [DOJ] required his termination, information only the [DOJ] has in its
   possession.”     Davis explains the DOJ objected to the Rule 30(6)(b)
   deposition of the Marshals Services because Davis could discover all the
   communication being sought “from other sources” and the requests were
   “unduly burdensome.”
          This court recognizes broad and liberal treatment of the federal
   discovery rules. U.S. v. Holley, 942 F.2d 916, 924 (5th Cir. 1991). In civil
   cases, parties are entitled to discover all information relevant to any party’s
   claim or defense that is not privileged. FED. R. CIV. P. 26(b)(1). Discovery
   requests are relevant when they seek evidence that is admissible or
   reasonably calculated to lead to the discovery of admissible evidence. Crosby
   v. Louisiana Health Serv. & Indem. Co., 647 F.3d 258 (5th Cir. 2011) (quoting
   Fed. R. Civ. P. 26(b)(1)).
          As the party seeking to compel discovery, Davis has the burden of
   demonstrating clearly that the information sought is relevant to the case and
   would lead to admissible evidence. See SEC v. AmeriFirst Funding, Inc., 2008
   WL 926587, at *2 (N.D. Tex. Apr. 7, 2008). Likewise, as the parties resisting
   discovery, Federal Defendants must specifically articulate how each




                                          12
Case: 20-60465        Document: 00515796920               Page: 13        Date Filed: 03/25/2021




                                          No. 20-60465
                                        c/w No. 20-60507

   discovery request is not relevant or is overly broad, burdensome, or
   oppressive. In re Micron Tech, Inc. v. Sec. Litigation, 264 F.R.D. 7, 9 (D.D.C.
   2010); Export Worldwide, Ltd. v. Knight, 241 F.R.D. 259, 263 (W.D. Tex.
   2006); Fed. R. Civ. P. 26(b)(1).
           Davis has not met his burden to demonstrate why the materials were
   necessary to his remaining breach of contract claim against Walden. The
   DOJ’s decision that Davis was not suitable to perform under the contract
   might be questionable to Davis, but the contract gave Walden no right of
   input to nor oversight of the government’s suitability decision. The DOJ’s
   reasoning does not have anything to do with whether Walden Security
   breached its contract with Davis.
           In light of the circumstances at the time of the ruling, 3 including the
   reasonableness of the discovery after Federal Defendants had been
   dismissed, we find that the district court did not abuse its discretion in
   denying Davis’s motion to compel discovery.
                                           IV. Walden
           Lastly, Davis argues the district court erred in granting Walden’s
   motion for summary judgment and dismissing the breach of contract claim.


           3
             There is also a procedural defect in Davis’s motion. Subpoenas seeking to compel
   government employees to produce information have been quashed where a Touhy
   determination has been made by a federal agency that information should not be provided,
   as occurred here. See Boron Oil Co. v. Downie, 873 F.2d 67, 69 (4th Cir. 1989) (quashing
   subpoena against EPA employees on the basis of a Touhy determination); State of La. v.
   Sparks, 978 F.2d 226 (5th Cir. 1992) (Touhy regulations give DOJ authority to refuse to
   comply with a subpoena ordering disclosure of confidential files when the United States is
   not a party to a legal action). Once the government issued a decision under Touhy, Davis
   was required to file a separate suit under the Administrative Procedure Act to challenge
   that final decision made by the agency. See Moore v. Armour Pharm. Co., 927 F.2d 1194,
   1197-98 (11th Cir. 1991). He failed to do so, instead filing a motion to compel in the District
   of Columbia.




                                                 13
Case: 20-60465      Document: 00515796920         Page: 14     Date Filed: 03/25/2021




                                    No. 20-60465
                                  c/w No. 20-60507

   We review the district court’s grant of a motion for summary judgment de
   novo, and we apply the same standard as the district court, viewing the
   evidence in the light most favorable to the nonmovant. First Am. Title Ins.
   Co. v. Continental Cas. Co., 709 F.3d 1170, 1173 (5th Cir. 2013). Summary
   judgment is appropriate where “there is no genuine dispute as to any material
   fact and the movant is entitled to judgment as a matter of law.” FED. R.
   CIV. P. 56(a).
                 1. Suitability Determination
          Davis’s Amended Complaint and testimony allege that the Marshals
   Service wrongfully caused his removal from his employment with Walden.
   Other than following the Marshals Service’s order to remove him, Davis
   asserts no other grounds that Walden wrongfully removed him.               It is
   undisputed that Walden sent Davis a letter stating that Walden removed him
   because the Marshals Service did not approve his recommendation for
   employment after concluding their final review.
          The suitability determination in the Walden Contract is not made for
   Davis’s benefit. Rather, it is made for the Marshals Service to “determine
   whether the individual’s presence or performance under this contract could
   pose a potential threat or risk to the U.S. Courts, the Marshals Service, or the
   public.” Walden was not responsible for conducting a suitability
   determination – or for ensuring that the Marshals Service conducted one.
                 2. Breach of Contract
          Davis does not allege that he had a written contract with Walden.
   Because Davis did not have a written contract with Walden and was not a
   third-party beneficiary of the Walden Contract, he argues that the
   contractual obligations of the Walden Contract were incorporated through
   his offer letter from Walden which expressly stated (1) that it was not an
   employment contract, (2) that his employment was at-will, and (3) that it was




                                         14
Case: 20-60465     Document: 00515796920         Page: 15     Date Filed: 03/25/2021




                                    No. 20-60465
                                  c/w No. 20-60507

   “contingent upon approval by the Marshals Service.” The offer letter did
   not mention the Walden Contract.
          It is undisputed that Walden was Davis’s employer. Davis bases his
   breach of contract claim entirely on the Walden Contract, and claims to be a
   third-party beneficiary of the Walden Contract. The right of the third-party
   beneficiary to maintain an action on the contract must spring from the terms
   of the contract itself. Burns v. Washington Sav., 251 Miss. 789, 796, 171 So.
   2d 322, 325 (1965). Here, the terms did not include Davis, and Davis does
   not argue that Walden breached the Walden Contract. Davis’s claims against
   Walden were properly dismissed.
                                   V. Conclusion
          For the foregoing reasons, we VACATE and REMAND with
   instructions for the district court to dismiss Davis’s breach-of-contract claim
   against the Federal Defendants without prejudice for lack of jurisdiction, and
   AFFIRM the district court’s dismissal of the remainder of Davis’s claims.




                                         15